United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Taos, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-747
Issued: June 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2013 appellant, through his attorney, filed a timely appeal from the
January 2, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective June 3,
2012 based on his ability to earn wages in the constructed position of telemarketer.
FACTUAL HISTORY
OWCP accepted that on June 28, 2003 appellant, then a 30-year-old casual firefighter,
sustained a lumbar sprain/strain when the vehicle in which he was riding at work bounced over
rough terrain. He stopped work on June 28, 2003 and did not return. Appellant received
1

5 U.S.C. §§ 8101-8193.

compensation for total disability on the periodic rolls. On September 29, 2005 Dr. Claude D.
Gelinas, an attending Board-certified orthopedic surgeon, performed authorized surgery for a
lumbar fusion, discectomy and laminectomy at L5-S1.
On November 6, 2006 Dr. Gelinas indicated that appellant could perform limited-duty
work for eight hours a day. Appellant’s work restrictions included lifting up to 10 pounds at his
discretion and engaging in occasional twisting, bending and stooping. On January 21, 2008
Dr. Gelinas stated that lumbar x-rays taken on that date showed that it was more than likely that
the fusion at L5-S1 was solid. Some early narrowing was noted at the L4-5 level with no
instability.
In March 2008, OWCP requested updated medical limitations regarding appellant’s
ability to work. In a May 19, 2008 form report, Dr. Gelinas advised that appellant could work
for eight hours a day with restrictions including lifting, pushing or pulling up to 20 pounds for
eight hours per day. Appellant could walk, stand or sit for eight hours per day.2
In early March 2011, appellant was referred to an OWCP vocational rehabilitation
program.
On March 29, 2011 Dr. Miguel Pupiales, an attending Board-certified anesthesiologist
specializing in pain management, noted that appellant reported that he was still having low back
pain with spasms, particularly when he sat for a prolonged period. On examination appellant
exhibited lumbar muscle spasms upon palpation and diagnosed lumbago, lumbar disc
degeneration and postlaminectomy syndrome. Dr. Pupiales stated that, in the course of an eighthour day, appellant could stand or walk for one hour at a time and sit or drive for one and a half
hours at a time. Appellant could bend and twist occasionally, reach up to shoulder level and
climb stairs at his own pace, but he could not engage in squatting, crawling or climbing ladders.
Dr. Pupiales indicated that appellant could lift a maximum of up to 20 pounds and could
frequently lift and carry up to 10 pounds.
On April 26, 2011 OWCP accepted lumbago, sciatica, degeneration of a lumbar disc and
displacement of a lumbar disc without myelopathy as a result of the June 28, 2003 work injury.
In a May 24, 2011 report, Dr. William Watson, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, reported the findings of his examination of appellant.
He diagnosed status post fusion, laminectomy, decompression and discectomy at L5-S1 and
continued evidence of S1 and L5-S1 radiculopathy on the left side.3 Dr. Watson noted
paraspinal muscle spasm with tenderness in the left buttocks and weakness in several low back
muscles enervated by the L5 and S1 nerves. He found that appellant could perform sedentarytype activity which was outlined by Dr. Pupiales. Dr. Watson completed a work restriction form
on May 24, 2011, listing that appellant could work eight hours per day with restrictions. He
2

On May 12, 2008 Dr. Gelinas stated that recent magnetic resonance imaging testing showed that the surgical
fusion was completely solid at L5-S1 without any evidence of junctional breakdown.
3

Dr. Watson recommended that appellant undergo additional electrodiagnostic studies as part of his maintenance
treatment.

2

noted that appellant could sit for one and a half hours at a time, walk for one hour at a time, and
stand for one and a half hours at a time. Appellant was limited to occasionally pushing up to 20
pounds and pulling up to 10 pounds.4 Dr. Watson indicated that appellant could not engage in
climbing.
Appellant was unsuccessful in finding employment through his vocational rehabilitation
program. On November 23, 2011 his vocational rehabilitation counselor determined that he was
vocationally and physically capable of working in the constructed position of telemarketer.5 The
position involved soliciting orders for merchandise or services over the telephone and keying
information into a computer. The physical requirements of the position including frequently
applying 10 pounds of force, occasionally applying 20 pounds of force and occasionally
engaging in reaching, handling and fingering.6 The vocational rehabilitation counselor indicated
that state employment services showed that the position of telemarketer was reasonably available
in appellant’s commuting area at a wage of $327.00 per week.7
In an April 12, 2012 letter, OWCP advised appellant that it proposed to reduce his wageloss compensation based on his ability to earn wages in the constructed position of telemarketer.
It noted that the medical evidence, including the opinion of Dr. Watson, established that he was
physically capable of working as a telemarketer. OWCP noted that appellant’s vocational
rehabilitation counselor had provided an opinion that he was vocationally capable of performing
the position. Appellant was provided 30 days from the date of the letter to submit evidence and
argument challenging the proposed action.
In an April 30, 2012 letter, appellant asserted that he was in constant pain and that he
could not sit for the period of time required by the position of telemarketer. He requested that
OWCP help him to attend school in order to prepare him for reentering the workforce.
By decision dated May 31, 2012, OWCP reduced appellant’s compensation effective
June 3, 2012 based on his ability to earn wages in the constructed position of telemarketer. It
found that he had not submitted sufficient evidence to establish that he was not physically or
vocationally able to work as a telemarketer.
Appellant requested a hearing with an OWCP hearing representative. He submitted
June 25 and October 25, 2012 progress reports from Dr. Pupiales, who discussed the treatment of
his back condition. Dr. Pupiales did not discuss appellant’s ability to work.
At the October 12, 2012 hearing with an OWCP hearing representative, appellant
testified that he was in constant pain and could not sit or stand for more than an hour. Appellant
asserted that his physician told him that he could not work as a telemarketer because he could not
sit for long periods of time.
4

Dr. Watson did not specifically provide any limits on lifting.

5

The counselor discussed former jobs appellant held which required him to interact with the public.

6

The position did not require climbing, stooping, kneeling or crawling.

7

The counselor also referenced a labor market survey and direct employer contacts.

3

In a January 2, 2013 decision, OWCP’s hearing representative affirmed OWCP’s
May 31, 2012 decision, noting that appellant was vocationally and physically capable of working
as a telemarketer.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.8 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.9
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity, or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of his or her injury, his or her degree of physical
impairment, his or her usual employment, his or her age, his or her qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect his or her wage-earning capacity in his or her disabled condition.10 Wage-earning
capacity is a measure of the employee’s ability to earn wages in the open labor market under
normal employment conditions.11 The job selected for determining wage-earning capacity must
be a job reasonably available in the general labor market in the commuting area in which the
employee lives.12 The fact that an employee has been unsuccessful in obtaining work in the
selected position does not establish that the work is not reasonably available in his commuting
area.13
In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted
the employment injury.14 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.15

8

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

9

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

10

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C § 8115(a).

11

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

12

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
13

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

14

See Jess D. Todd, 34 ECAB 798, 804 (1983).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(d) (December 1995).

4

When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his or her physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.16
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain/strain, lumbago, sciatica,
degeneration of a lumbar disc and displacement of a lumbar disc without myelopathy due to a
June 28, 2003 work injury. In September 2005, appellant underwent authorized surgery for a
lumbar fusion, discectomy and laminectomy at L5-S1. He received compensation for total
disability on the periodic rolls.
Dr. Gelinas, an attending Board-certified orthopedic surgeon, found that appellant was
not totally disabled for work, but had a partial capacity to perform work for eight hours per day
subject to specified work restrictions. Appellant was referred to a vocational rehabilitation
program and his vocational rehabilitation counselor determined in late 2011 that he was able to
perform the position of telemarketer. Contact with the state employment services showed the
position was available in sufficient numbers so as to make it reasonably available within his
commuting area.17 OWCP properly relied on the opinion of the rehabilitation counselor that
appellant was vocationally capable of performing the constructed position of telemarketer.
The Board notes that the medical evidence reveals that appellant is physically capable of
performing the position of telemarketer. On March 29, 2011 Dr. Pupiales, an attending Boardcertified anesthesiologist specializing in pain management, indicated that, in the course of an
eight-hour day, appellant could stand or walk for one hour at a time and sit or drive for one and a
half hours at a time. Appellant could bend and twist occasionally, reach up to shoulder level and
climb stairs at his own pace, but he could not engage in squatting, crawling or climbing ladders.
Dr. Pupiales indicated that appellant could lift a maximum of up to 20 pounds and could
frequently lift and carry up to 10 pounds. In a May 24, 2011 report, Dr. Watson, a Boardcertified orthopedic surgeon serving as an OWCP referral physician, indicated that appellant
could work eight hours per day with restrictions. He noted that appellant could sit for one and a
half hours at a time, walk for one hour at a time, and stand for one and a half hours at a time.

16

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
17

The position involved soliciting order for merchandise or services over the telephone and keying information
into a computer. The physical requirements of the position including occasionally applying 20 pounds of force,
frequently applying 10 pounds of force and occasionally engaging in reaching, handling and fingering.

5

Appellant was limited to occasionally pushing up to 20 pounds and pulling up to 10 pounds.18
Dr. Watson indicated that appellant could not engage in climbing. The Board finds that the work
restrictions would allow appellant to perform the physical requirements of the position of
telemarketer. There is no indication that appellant would not be able to alternate between sitting
and standing in order to perform the duties of the position of telemarketer. Although the
physicians of record noted that appellant still experienced back pain, there is no medical
evidence stating that this symptom would prevent him from working as a telemarketer.19
Appellant did not submit any evidence or argument showing that he could not vocationally or
physically perform the telemarketer position.
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of telemarketer represented appellant’s wage-earning capacity.20
The weight of the evidence of record establishes that appellant had the requisite physical ability,
skill and experience to perform the position of telemarketer and that such a position was
reasonably available within the general labor market of appellant’s commuting area. Therefore,
OWCP properly reduced appellant’s compensation effective June 3, 2012 based on his capacity
to earn wages as a telemarketer.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective June 3,
2012 based on his ability to earn wages in the constructed position of telemarketer.

18

Dr. Watson did not specifically provide any limits on lifting.

19

The position of telemarketer did not require such activities as squatting, crawling or climbing.

20

See Clayton Varner, 37 ECAB 248, 256 (1985).

6

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

